 



EXHIBIT 10.6
US COLLATERAL AGREEMENT
Dated as of
August 20, 2007
made by
EXTERRAN HOLDINGS, INC.,
EXTERRAN, INC.,
EXTERRAN ENERGY SOLUTIONS, L.P.,
EI LEASING LLC
and
UCI MLP LP LLC,
in favor of
Wachovia Bank, National Association,
as US Administrative Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I Definitions
    1  
Section 1.01 Terms Defined Above
    1  
Section 1.02 Certain Definitions
    1  
Section 1.03 Rules of Interpretation
    3  
ARTICLE II Grant of Security Interest
    3  
Section 2.01 Grant of Security Interest
    3  
Section 2.02 No Subrogation
    4  
Section 2.03 Amendments, Etc. with respect to the Obligations
    5  
Section 2.04 Waivers
    5  
Section 2.05 Pledge Absolute and Unconditional
    5  
Section 2.06 Reinstatement
    7  
ARTICLE III Representations and Warranties
    7  
Section 3.01 Title; No Other Liens
    8  
Section 3.02 Perfected First Priority Liens
    8  
Section 3.03 Grantor Information
    8  
Section 3.04 Instruments and Chattel Paper
    8  
Section 3.05 Truth of Information; Accounts
    8  
Section 3.06 Governmental Obligors
    8  
ARTICLE IV Covenants
    9  
Section 4.01 Maintenance of Perfected Security Interest; Further Documentation
    9  
Section 4.02 Changes in Locations, Name, Etc.
    9  
Section 4.03 Instruments and Tangible Chattel Paper
    10  
ARTICLE V Remedial Provisions
    10  
Section 5.01 UCC and Other Remedies
    10  
Section 5.02 Collections on Accounts, Etc.
    11  
Section 5.03 Proceeds
    12  
Section 5.04 Deficiency
    12  
Section 5.05 Non-Judicial Enforcement
    12  
ARTICLE VI The US Administrative Agent
    12  
Section 6.01 US Administrative Agent’s Appointment as Attorney-in-Fact, Etc
    13  
Section 6.02 Duty of US Administrative Agent
    14  
Section 6.03 Filing of Financing Statements
    14  
Section 6.04 Authority of US Administrative Agent
    15  
ARTICLE VII Subordination of Indebtedness
    15  
Section 7.01 Subordination of All Grantor Claims
    15  
Section 7.02 Claims in Bankruptcy
    15  
Section 7.03 Payments Held in Trust
    16  
Section 7.04 Liens Subordinate
    16  
Section 7.05 Notation of Records
    16  
ARTICLE VIII Miscellaneous
    16  
Section 8.01 Waiver
    16  
Section 8.02 Notices
    17  
Section 8.03 Amendments in Writing
    17  

- i - 



--------------------------------------------------------------------------------



 



              Page
Section 8.04 Successors and Assigns
    17  
Section 8.05 Survival; Revival; Reinstatement
    17  
Section 8.06 Counterparts; Integration; Effectiveness; Conflicts
    18  
Section 8.07 Severability
    18  
Section 8.08 Governing Law; Submission to Jurisdiction
    18  
Section 8.09 Headings
    19  
Section 8.10 Acknowledgments
    19  
Section 8.11 Additional Grantor
    20  
Section 8.12 Releases
    20  
Section 8.13 Acceptance
    21  

ANNEXES:

I    Form of Supplement

SCHEDULES:

1   Notice Addresses of Grantors   2   Filings and Other Actions Required to
Perfect Security Interests   3   Location of Jurisdiction of Organization and
Chief Executive Office   4   Location of Records

- ii - 



--------------------------------------------------------------------------------



 



     This US COLLATERAL AGREEMENT, dated as of August 20, 2007 is made by
EXTERRAN HOLDINGS, INC., a Delaware corporation (the “US Borrower”), EXTERRAN,
INC., a Texas corporation, EXTERRAN ENERGY SOLUTIONS, L.P., a Delaware limited
partnership, EI LEASING LLC, a Delaware limited liability company, UCI MLP LP
LLC, a Delaware limited liability company and each of the Subsidiaries that
become a party hereto from time to time after the date hereof (collectively, the
“Grantors”), in favor of WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative
agent (in such capacity, together with its successors in such capacity, the “US
Administrative Agent”), for the banks and other financial institutions (the
“Lenders”) from time to time parties to the Senior Secured Credit Agreement
dated August 20, 2007 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the US Borrower, Exterran Canada,
Limited Partnership, a Nova Scotia limited partnership (the “Canadian Borrower”,
and together with the US Borrower, the “Borrowers”); the Lenders, the
Administrative Agents and the other Agents party thereto.
R E C I T A L S
     A. The Borrowers have requested that the Lenders provide certain loans to
and extensions of credit on behalf of the Borrowers.
     B. The Lenders have agreed to make such loans and extensions of credit
subject to the terms and conditions of the Credit Agreement.
     C. It is a condition precedent and a continuing covenant to the obligation
of the Lenders to make their loans and extensions of credit to the Borrowers
under the Credit Agreement that the Grantors shall have executed and delivered
this Agreement to the US Administrative Agent for the ratable benefit of the
Secured Creditors.
     D. NOW, THEREFORE, in consideration of the premises herein and to induce
the US Administrative Agent and the Lenders to enter into the Credit Agreement
and to induce the Lenders and Secured Creditors to make their respective
extensions of credit to the Borrowers thereunder and in connection therewith,
the parties hereto agree as follows
ARTICLE I
Definitions
     Section 1.01 Terms Defined Above. As used in this Agreement, the terms
defined above shall have the meanings respectively assigned to them.
     Section 1.02 Certain Definitions.
          (a) Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement, and all terms which are defined in the UCC are used herein as so
defined.
          (b) As used in this Agreement, the following terms shall have the
following meanings, unless the context otherwise requires:

 



--------------------------------------------------------------------------------



 



     “Account Debtor” means any Person (other than any Grantor) obligated on an
Account, Chattel Paper, or General Intangible.
     “Agreement” means this US Collateral Agreement, as the same may from time
to time be amended, supplemented or otherwise modified.
     “Borrower Obligations” means the collective reference to the payment and
performance when due of all indebtedness, liabilities, obligations and
undertakings of the Borrowers and all Restricted Subsidiaries (including,
without limitation, all Indebtedness) of every kind or description arising out
of or outstanding under, advanced or issued pursuant, or evidenced by, the
Secured Documents, including, without limitation, the unpaid principal of and
interest on the Aggregate Credit Exposure and all other obligations and
liabilities of the Borrowers and all Restricted Subsidiaries (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and LC Exposure and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrowers,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to the Secured Creditors, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
arising out of or outstanding under, advanced or issued pursuant, or evidenced
by, the Secured Documents, whether on account of principal, interest, premium,
reimbursement obligations, payments in respect of an early termination date,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all reasonable costs, fees and disbursements that are required to be paid by the
Borrowers pursuant to the terms of any Secured Document).
     “Collateral” has the meaning assigned such term in Section 2.01.
     “Grantor Claims” has the meaning assigned to such term in Section 7.01.
     “Obligations” means with respect to any Grantor, the collective reference
to (a) the Borrower Obligations and (b) the payment and performance when due of
all indebtedness, liabilities, obligations and undertakings of such Grantor of
every kind or description, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, arising out of or
outstanding under, advanced or issued pursuant, or evidenced by, any Secured
Document to which such Grantor is a party, in each case, whether on account of
principal, interest, guarantee obligations, reimbursement obligations, payments
in respect of an early termination date, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all reasonable fees and disbursements
that are required to be paid pursuant to the terms of any Secured Document).
     “Proceeds” means all “proceeds” as such term is defined in
Section 9.102(65) of the UCC.
     “Secured Creditors” means the collective reference to the Administrative
Agents, the Issuing Banks, the Lenders and the Lenders and Affiliates of Lenders
that are parties to Secured Hedging Agreements and Secured Treasury Management
Agreements.
     “Secured Documents” means the collective reference to the Credit Agreement,
the other Loan Documents, each Secured Hedging Agreement, each Secured Treasury
Management

- 2 -



--------------------------------------------------------------------------------



 



Agreement and any other document made, delivered or given in connection with any
of the foregoing.
     “Secured Hedging Agreement” means any Hedging Agreement between any
Borrower or its Restricted Subsidiary and any Lender or any Affiliate of any
Lender while such Person (or, in the case of an Affiliate of a Lender, the
Person affiliated therewith) is a Lender, including any Hedging Agreement
between such Persons in existence prior to the date hereof, but excluding any
Hedging Agreement now existing or hereafter arising in connection with the ABS
Facility. For the avoidance of doubt, a Hedging Agreement ceases to be a Secured
Hedging Agreement if the Person that is the counterparty to such Borrower or its
Restricted Subsidiary under a Hedging Agreement ceases to be a Lender under the
Credit Agreement (or, in the case of an Affiliate of a Lender, the Person
affiliated therewith ceases to be a Lender under the Credit Agreement).
     “Secured Treasury Management Agreement” means any Treasury Management
Agreement between any Borrower or its Restricted Subsidiary and any Lender or
any Affiliate of any Lender while such Person (or, in the case of an Affiliate
of a Lender, the Person affiliated therewith) is a Lender, including any
Treasury Management Agreement between such Persons in existence prior to the
date hereof, but excluding any Treasury Management Agreement now existing or
hereafter arising in connection with the ABS Facility. For the avoidance of
doubt, a Treasury Management Agreement ceases to be a Secured Treasury
Management Agreement if the Person that is the counterparty to such Borrower or
its Restricted Subsidiary under a Treasury Management Agreement ceases to be a
Lender under the Credit Agreement (or, in the case of an Affiliate of a Lender,
the Person affiliated therewith ceases to be a Lender under the Credit
Agreement).
     “Securities Act” means the Securities Act of 1933, as amended.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the State of Texas; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Secured Creditors’ security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Texas, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection, the effect thereof or priority and for purposes of
definitions related to such provisions.
     Section 1.03 Rules of Interpretation. Section 1.04 of the Credit Agreement
is hereby incorporated herein by reference and shall apply to this Agreement,
mutatis mutandis.
ARTICLE II
Grant of Security Interest
     Section 2.01 Grant of Security Interest. Each Grantor hereby pledges,
assigns and transfers to the US Administrative Agent, and hereby grants to the
US Administrative Agent, for the ratable benefit of the Secured Creditors, a
security interest in all of the following Property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”),

- 3 -



--------------------------------------------------------------------------------



 



as collateral security for the prompt and complete payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations:
     (1) all Accounts;
     (2) all Chattel Paper;
     (3) all Documents;
     (4) all Equipment;
     (5) all General Intangibles;
     (6) all Instruments;
     (7) all Inventory;
     (8) all books and records pertaining to the Collateral; and
     (9) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.
Each reference to Collateral or to any relevant type or item of Property
constituting Collateral shall be deemed to exclude (i) any Property owned by or
assigned to the ABS Subsidiaries as permitted under the Credit Agreement;
provided that, upon the transfer of such Property (owned by or assigned to any
ABS Subsidiary) to a Grantor, such Property shall become Collateral, (ii) any
Property subject to a Lien permitted by Section 10.02(b), (e) or (g) of the
Credit Agreement, so long as such Lien is in effect, (iii) any Property owned by
a member of the EPLP Group as permitted under the Credit Agreement and (iv) any
Property contemplated by Section 9.07(a)(i)(B) and (C) of the Credit Agreement.
     Section 2.02 No Subrogation. Notwithstanding any payment made by any
Grantor hereunder or any set-off or application of funds of any Grantor by any
Secured Creditor, no Grantor shall be entitled to exercise any right of
subrogation to any Secured Creditor against any Borrower or any other Grantor or
any collateral security or pledge or guarantee or right of offset held by any
Secured Creditor for the payment of the Obligations, nor shall any Grantor seek
or be entitled to exercise any right to seek any indemnity, exoneration,
participation, contribution or reimbursement from any Borrower or any other
Grantor in respect of payments made by such Grantor hereunder, until all amounts
owing to the Secured Creditors on account of the Obligations are irrevocably and
indefeasibly paid in full in cash, no Letter of Credit is outstanding (except
for Letters of Credit secured by cash collateral or one or more Support Letters
of Credit as permitted in Section 2.01(b)(iii) of the Credit Agreement) and all
of the Aggregate Commitments are terminated. If any amount shall be paid to any
Grantor on account of such subrogation rights at any time when all of the
Obligations shall not have been irrevocably and indefeasibly paid in full in
cash, any Letter of Credit is outstanding (except for Letters of Credit secured
by cash collateral or one or more Support Letters of Credit as permitted in
Section 2.01(b)(iii) of the Credit Agreement) or any of the Aggregate
Commitments are in effect, such

- 4 -



--------------------------------------------------------------------------------



 



amount shall be held by such Grantor in trust for the Secured Creditors, and
shall, forthwith upon receipt by such Grantor, be turned over to the US
Administrative Agent in the exact form received by such Grantor (duly indorsed
by such Grantor to the US Administrative Agent, if required), to be applied
against the Obligations, whether matured or unmatured, in accordance with
Section 11.02(c) of the Credit Agreement.
     Section 2.03 Amendments, Etc. with respect to the Obligations. Each Grantor
shall remain obligated hereunder, and such Grantor’s obligations hereunder shall
not be released, discharged or otherwise affected, notwithstanding that, without
any reservation of rights against any Grantor and without notice to, demand upon
or further assent by any Grantor (which notice, demand and assent requirements
are hereby expressly waived by such Grantor), (a) any demand for payment of any
of the Obligations made by any Secured Creditor may be rescinded by such Secured
Creditor or otherwise and any of the Obligations continued; (b) the Obligations,
the liability of any other Person upon or for any part thereof or any collateral
security or pledge or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by,
or any indulgence or forbearance in respect thereof granted by, any Secured
Creditor; (c) any Secured Document may be amended, modified, supplemented or
terminated, in whole or in part, as the Secured Creditors may deem advisable
from time to time; (d) any collateral security, pledge, guarantee or right of
offset at any time held by any Secured Creditor for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released; (e) any
additional guarantors, makers or endorsers of the Obligations may from time to
time be obligated on the Obligations or any additional security or collateral
for the payment and performance of the Obligations may from time to time secure
the Obligations; and (f) any other event shall occur which constitutes a defense
or release of sureties generally. No Secured Creditor shall have any obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for the Obligations or for the pledge and security grants contained in
this ARTICLE II or any Property subject thereto.
     Section 2.04 Waivers. Each Grantor hereby waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by any Secured Creditor upon the pledge and security grants
contained in this ARTICLE II or acceptance of the pledge and security grants
contained in this ARTICLE II; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the pledge and security grants
contained in this ARTICLE II and no notice of creation of the Obligations or any
extension of credit already or hereafter contracted by or extended to the
Borrowers need be given to any Grantor; and all dealings between any Borrower
and any of the Grantors, on the one hand, and the Secured Creditors, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the pledge and security grants contained in this
ARTICLE II. To the extent permitted by applicable law, each Grantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any Borrower or any of the Grantors with respect to the
Obligations.
     Section 2.05 Pledge Absolute and Unconditional.

- 5 -



--------------------------------------------------------------------------------



 



     (a) Except as provided in Section 8.12, each Grantor understands and agrees
that the pledge and security grants contained in this ARTICLE II is, and shall
be construed as, a continuing, completed, absolute and unconditional pledge and
security grant, and each Grantor hereby waives any defense of a surety or
guarantor or Grantor or any other obligor on any obligations arising in
connection with or in respect of any of the following and hereby agrees that its
obligations hereunder shall not be discharged or otherwise affected as a result
of, any of the following, to the extent permitted by applicable law:
     (i) the invalidity or unenforceability of any Secured Document, any of the
Obligations or any other collateral security therefor or pledge or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Creditor;
     (ii) any defense, set-off or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by any
Borrower or any other Person against any Secured Creditor;
     (iii) the insolvency, bankruptcy arrangement, reorganization, adjustment,
composition, liquidation, disability, dissolution or lack of power of any
Borrower or any other Grantor or any other Person at any time liable for the
payment of all or part of the Obligations, including any discharge of, or bar or
stay against collecting, any Obligation (or any part of them or interest
therein) in or as a result of such proceeding;
     (iv) any sale, lease or transfer of any or all of the assets of any
Borrower or any other Grantor, or any changes in the shareholders of any
Borrower or the Grantor;
     (v) any change in the corporate existence (including its constitution,
laws, rules, regulations or power), structure or ownership of any Grantor;
     (vi) the fact that any Collateral or Lien contemplated or intended to be
given, created or granted as security for the repayment of the Obligations shall
not be properly perfected or created, or shall prove to be unenforceable or
subordinate to any other Lien, it being recognized and agreed by each of the
Grantors that it is not entering into this Agreement in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectibility
or value of any of the Collateral for the Obligations;
     (vii) the absence of any attempt to collect the Obligations or any part of
them from any Grantor;
     (viii) (A) any Secured Creditor’s election, in any proceeding instituted
under chapter 11 of the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code; (B) any borrowing or grant of a Lien
by the Borrowers, as debtor-in-possession, or extension of credit, under
Section 364 of the Bankruptcy Code; (C) the disallowance, under Section 502 of
the Bankruptcy

- 6 -



--------------------------------------------------------------------------------



 



Code, of all or any portion of any Secured Creditor’s claim (or claims) for
repayment of the Obligations; (D) any use of cash collateral under Section 363
of the Bankruptcy Code; (E) any agreement or stipulation as to the provision of
adequate protection in any bankruptcy proceeding; (F) the avoidance of any Lien
in favor of the Secured Creditors or any of them for any reason; or (G) failure
by any Secured Creditor to file or enforce a claim against any Borrower or any
Borrower’s estate in any bankruptcy or insolvency case or proceeding; or
     (ix) any other circumstance or act whatsoever, including any action or
omission of the type described in Section 2.03 (with or without notice to or
knowledge of the Borrowers or such Grantor), which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrowers for
the Obligations, or of such Grantor under the pledge and security grants
contained in this ARTICLE II, in bankruptcy or in any other instance.
     (b) When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Grantor, any Secured Creditor may, but shall be
under no obligation to, join or make a similar demand on or otherwise pursue or
exhaust such rights and remedies as it may have against any Borrower, any other
Grantor or any other Person or against any collateral security or pledge or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by any Secured Creditor to make any such demand, to pursue such
other rights or remedies or to collect any payments from any Borrower, any other
Grantor or any other Person or to realize upon any such collateral security or
pledge or guarantee or to exercise any such right of offset, or any release of
any Borrower, any other Grantor or any other Person or any such collateral
security, guarantee or pledge or right of offset, shall not relieve any Grantor
of any obligation or liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of any Secured Creditor against any Grantor. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.
     Section 2.06 Reinstatement. The pledge and security grants contained in
this ARTICLE II shall continue to be effective, or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any of the Obligations
is rescinded or must otherwise be restored or returned by any Secured Creditor
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Borrower or any Grantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Grantor or any substantial part of its Property, or otherwise,
all as though such payments had not been made.
ARTICLE III
Representations and Warranties
     To induce the US Administrative Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrowers thereunder and to induce the Secured Creditors to
enter into Hedging Agreements and Treasury Management Agreements with the
Borrowers and their Restricted Subsidiaries (other

- 7 -



--------------------------------------------------------------------------------



 



than any ABS Subsidiary), each Grantor hereby represents and warrants to the US
Administrative Agent and each Lender for itself only that:
     Section 3.01 Title; No Other Liens. Except for Permitted Liens and the
security interest granted to the US Administrative Agent for the ratable benefit
of the Secured Creditors pursuant to this Agreement, such Grantor is the record
and beneficial owner of its respective items of the Collateral free and clear of
any and all Liens and has the power to transfer each item of the Collateral in
which a Lien is granted by it hereunder, free and clear of any Lien. Except with
respect to Liens permitted by Section 10.02(b), (c), (e) or (g) of the Credit
Agreement, no financing statement or other public notice with respect to all or
any part of the Collateral is on file or of record in any public office, except
such as have been filed in favor of the US Administrative Agent, for the ratable
benefit of the Secured Creditors, pursuant to this Agreement or the Security
Instruments or as are filed to secure Liens permitted by Section 10.02 of the
Credit Agreement.
     Section 3.02 Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon the completion of the filings and the other
actions specified on Schedule 2 constitute valid perfected security interests in
all of the Collateral in favor of the US Administrative Agent, for the ratable
benefit of the Secured Creditors, as collateral security for the Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
and (b) are prior to all other Liens on the Collateral in existence on the date
hereof, except, in each case, for Liens expressly permitted by the Credit
Agreement.
     Section 3.03 Grantor Information. On the date hereof, the correct legal
name of such Grantor, such Grantor’s jurisdiction of organization and
organizational number, and the location(s) of such Grantor’s chief executive
office or sole place of business are specified on Schedule 3.
     Section 3.04 Instruments and Chattel Paper. Such Grantor has delivered to
the US Administrative Agent all Collateral constituting any Instrument or
Chattel Paper in excess of $5,000,000 that is required to be delivered under
     Section 4.03. No Collateral constituting Chattel Paper or Instruments
contains any statement therein to the effect that such Collateral has been
assigned to an identified party other than the US Administrative Agent, and the
grant of a security interest in such Collateral in favor of the US
Administrative Agent hereunder does not violate the rights of any other Person
as a secured party.
     Section 3.05 Truth of Information; Accounts. All information with respect
to the Collateral set forth in any schedule or certificate at any time
heretofore or hereafter furnished by such Grantor to the US Administrative Agent
is and will be true and correct in all material respects as of the date
furnished. On the date hereof, the place where each Grantor keeps its records
concerning the Accounts, Chattel Paper and Payment Intangibles is set forth on
Schedule 4.
     Section 3.06 Governmental Obligors. As of the Initial Funding Date, none of
the Account Debtors on a material portion of such Grantor’s Accounts, Chattel
Paper or Payment Intangibles is a Governmental Authority.

- 8 -



--------------------------------------------------------------------------------



 



ARTICLE IV
Covenants
     Each Grantor covenants and agrees with the US Administrative Agent and the
Lenders for itself only that, from and after the date of this Agreement until
the Borrower Obligations under the Credit Agreement shall have been paid in full
in cash, no Letter of Credit shall be outstanding (except for Letters of Credit
secured by cash collateral or one or more Support Letters of Credit as permitted
in Section 2.01(b)(iii) of the Credit Agreement) and all of the Aggregate
Commitments shall have terminated:
     Section 4.01 Maintenance of Perfected Security Interest; Further
Documentation. Except as set forth in the Credit Agreement, including, without
limitation, any merger, consolidation, liquidation, sale, assignment, transfer
or other disposition permitted by Section 10.08 or 10.14 of the Credit
Agreement, each Grantor agrees that:
          (a) it shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 3.02 and shall defend such security interest against the claims and
demands of all Persons whomsoever;
          (b) it will furnish to the US Administrative Agent and the Lenders
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral as the
US Administrative Agent may reasonably request, all in reasonable detail;
provided that upon any Account Debtor that is Governmental Authority having a
material portion of all the Grantors’ Accounts, Chattel Paper or Payment
Intangibles, taken as a whole, it will promptly furnish such statement to the US
Administrative Agent and the Lenders all in reasonable detail, as the US
Administrative Agent may reasonably request;
          (c) at any time and from time to time, upon the written request of the
US Administrative Agent, and at the sole expense of such Grantor, it will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the US Administrative
Agent may reasonably deem necessary for the purpose of obtaining or preserving
the full benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, the filing of any financing or continuation
statements under the UCC (or other similar domestic laws) in effect in any
jurisdiction with respect to the security interests created hereby.
     Section 4.02 Changes in Locations, Name, Etc. Such Grantor recognizes that
financing statements pertaining to the Collateral have been or may be filed
where such Grantor is organized. Without limitation of Section 9.03 of the
Credit Agreement or any other covenant herein, such Grantor will not cause or
permit any change in (a) its corporate name, (b) its identity or corporate
structure or in the jurisdiction in which it is incorporated or formed, (c) its
jurisdiction of organization or its organizational identification number in such
jurisdiction of organization or (d) its federal taxpayer identification number,
unless, in each case, such Grantor shall have first (i) notified the US
Administrative Agent of such change prior to the effective date of such change
and (ii) taken all action reasonably requested by the US Administrative Agent
for the purpose of maintaining the perfection and priority of the US
Administrative Agent’s security

- 9 -



--------------------------------------------------------------------------------



 



interests under this Agreement. In any notice furnished pursuant to this Section
4.02, such Grantor will expressly state in a conspicuous manner that the notice
is required by this Agreement and contains facts that may require additional
filings of financing statements or other notices for the purposes of continuing
perfection of the US Administrative Agent’s security interest in the Collateral.
     Section 4.03 Instruments and Tangible Chattel Paper. If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any Instrument or Tangible Chattel Paper having a value in excess of
$5,000,000, such Instrument or Tangible Chattel Paper shall be immediately
delivered to the US Administrative Agent, duly endorsed in a manner satisfactory
to the US Administrative Agent, to be held as Collateral pursuant to this
Agreement.
ARTICLE V
Remedial Provisions
     Section 5.01 UCC and Other Remedies.
          (a) Upon the occurrence and during the continuance of an Event of
Default, the US Administrative Agent, on behalf of the Secured Creditors, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement, the other Loan Documents and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the UCC or any other applicable law or otherwise available
at law or equity. Without limiting the generality of the foregoing, the US
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by applicable law) to or upon any Grantor or any other Person (all and
each of which demands, defenses, advertisements and notices are hereby waived),
may in such circumstances forthwith collect, receive, appropriate and realize
upon the Collateral, or any part thereof, and/or may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Secured Creditor or elsewhere upon such
commercially reasonable terms and conditions as it may deem advisable and at
such commercially reasonable prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. Any Secured
Creditor shall have the right upon any such public sale or sales, and, to the
extent permitted by applicable law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. If applicable to any particular item of Collateral, each Grantor
further agrees, at the US Administrative Agent’s request following an
acceleration of the Indebtedness under Section 11.02(a) of the Credit Agreement,
to assemble the Collateral and make it available to the US Administrative Agent
at places which the US Administrative Agent shall reasonably select, whether at
such Grantor’s premises or elsewhere, unless prohibited by agreements with
unaffiliated third parties. Any such sale or transfer by the US Administrative
Agent either to itself or to any other Person shall, to the fullest extent
permitted under applicable law, be absolutely free from any claim of right by
Grantor, including any equity or right of redemption, stay or appraisal which
Grantor has or may have under any rule of law, regulation or statute now
existing or hereafter adopted (and such

- 10 -



--------------------------------------------------------------------------------



 



Grantor hereby waives any rights it may have in respect thereof). Upon any such
sale or transfer, the US Administrative Agent shall have the right to deliver,
assign and transfer to the purchaser or transferee thereof the Collateral so
sold or transferred. The US Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 5.01, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the US Administrative Agent and the
Secured Creditors hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in accordance with the Credit Agreement, and only after such
application and after the payment by the US Administrative Agent of any other
amount required by any provision of law, including, without limitation,
Section 9.615 of the UCC, need the US Administrative Agent account for the
surplus, if any, to any Grantor. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against the US
Administrative Agent or any Secured Creditor arising out of the exercise by them
of any rights hereunder. If any notice of a proposed sale or other disposition
of Collateral shall be required by law, such notice shall be deemed reasonable
and proper if given at least ten (10) days before such sale or other
disposition.
          (b) In the event that the US Administrative Agent elects not to sell
the Collateral, the US Administrative Agent retains its rights to dispose of or
utilize the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity, and to apply the proceeds of the same towards
payment of the Obligations. Each and every method of disposition of the
Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner.
          (c) The US Administrative Agent may appoint any Person as agent to
perform any act or acts necessary or incident to any sale or transfer of the
Collateral.
     Section 5.02 Collections on Accounts, Etc. The US Administrative Agent
hereby authorizes each Grantor to collect upon the Collateral that is
represented by Accounts, Instruments, Chattel Paper and Payment Intangibles
subject to the US Administrative Agent’s direction and control, and the US
Administrative Agent may curtail or terminate said authority at any time after
the occurrence and during the continuance of an Event of Default. Upon the
request of the US Administrative Agent at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall notify the
Account Debtors that the applicable Accounts, Chattel Paper and Payment
Intangibles have been assigned to the US Administrative Agent for the ratable
benefit of the Secured Creditors and that payments in respect thereof shall be
made directly to the US Administrative Agent. The US Administrative Agent may in
its own name or in the name of others communicate with the Account Debtors to
verify with them to its satisfaction the existence, amount and terms of any such
Accounts, Chattel Paper or Payment Intangibles. Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of its Accounts to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the US Administrative Agent nor any Lender shall
have any obligation or liability under any Account (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the US
Administrative Agent or any Lender of any payment relating thereto, nor shall
the US Administrative Agent or any Lender be

- 11 -



--------------------------------------------------------------------------------



 



obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Account (or any agreement giving rise thereto) to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
     Section 5.03 Proceeds. If required by the US Administrative Agent at any
time after the occurrence and during the continuance of an Event of Default, any
payments of Collateral composed of Accounts, Instruments, Chattel Paper and
Payment Intangibles, when collected or received by each Grantor, and any other
cash or non-cash Proceeds received by each Grantor upon the sale or other
disposition of any Collateral, shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the US Administrative Agent if required, in a
special collateral account maintained by the US Administrative Agent, subject to
withdrawal by the US Administrative Agent for the ratable benefit of the Secured
Parties only, as hereinafter provided, and, until so turned over, shall be held
by such Grantor in trust for the US Administrative Agent for the ratable benefit
of the Secured Creditors, segregated from other funds of any such Grantor. Each
deposit of any such Proceeds shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.
All Proceeds (including, without limitation, Proceeds constituting collections
of Accounts, Chattel Paper, Instruments) while held by the US Administrative
Agent (or by any Grantor in trust for the US Administrative Agent for the
ratable benefit of the Secured Creditors) shall continue to be collateral
security for all of the Obligations and shall not constitute payment thereof
until applied as hereinafter provided. At such intervals as may be agreed upon
by each Grantor and the US Administrative Agent, or, if an Event of Default
shall have occurred and be continuing, at any time at the US Administrative
Agent’s election, the US Administrative Agent shall apply all or any part of the
funds on deposit in said special collateral account on account of the
Obligations in such order as the US Administrative Agent may elect, and any part
of such funds which the US Administrative Agent elects not so to apply and deems
not required as collateral security for the Obligations shall be paid over from
time to time by the US Administrative Agent to each Grantor or to whomsoever may
be lawfully entitled to receive the same.
     Section 5.04 Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its obligations and the fees and disbursements of any
attorneys employed by the US Administrative Agent or any Secured Creditor to
collect such deficiency.
     Section 5.05 Non-Judicial Enforcement. The US Administrative Agent may
enforce its rights hereunder without prior judicial process or judicial hearing,
and to the extent permitted by law, each Grantor expressly waives any and all
legal rights which might otherwise require the US Administrative Agent to
enforce its rights by judicial process.
ARTICLE VI
The US Administrative Agent

- 12 -



--------------------------------------------------------------------------------



 



     Section 6.01 US Administrative Agent’s Appointment as Attorney-in-Fact,
Etc.
          (a) Anything in this Section 6.01(a) to the contrary notwithstanding,
the US Administrative Agent agrees that it will not exercise any rights under
the power of attorney provided for in this Section 6.01(a) unless an Event of
Default shall have occurred and be continuing. Each Grantor hereby irrevocably
constitutes and appoints the US Administrative Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
reasonably appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the US Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:
               (i) unless being disputed under Section 9.03(a) of the Credit
Agreement, pay or discharge Taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement or any other Loan Document and pay all or any part of
the premiums therefor and the costs thereof; and
               (ii) (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the US Administrative Agent or as the US Administrative Agent shall
direct; (B) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (C) in the name of such Grantor or
its own name, or otherwise, take possession of and indorse and collect any
check, draft, note, acceptance or other instrument for the payment of moneys due
with respect to any Collateral and commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (D) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (E) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the US Administrative Agent may deem appropriate;
and (F) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the US Administrative Agent were the absolute owner thereof for all purposes,
and do, at the US Administrative Agent’s option and such Grantor’s expense, at
any time, or from time to time, all acts and things which the US Administrative
Agent deems necessary to protect, preserve or realize upon the Collateral and
the US Administrative Agent’s and the Secured Creditors’ security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do.
          (b) If any Grantor fails to perform or comply with any of its
agreements contained herein within the applicable grace periods, the US
Administrative Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

- 13 -



--------------------------------------------------------------------------------



 



          (c) The reasonable expenses of the US Administrative Agent incurred in
connection with actions undertaken as provided in this Section 6.01, together
with interest thereon at a rate per annum equal to the Post-Default Rate, but in
no event to exceed the Highest Lawful Rate, from the date of payment by the US
Administrative Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the US Administrative Agent on demand.
          (d) All powers, authorizations and agencies contained in this
Agreement are coupled with an interest and are irrevocable until this Agreement
is terminated and the security interests created hereby are released.
     Section 6.02 Duty of US Administrative Agent. The US Administrative Agent’s
sole duty with respect to the custody, safekeeping and physical preservation of
the Collateral in its possession, under Section 9.207 of the UCC or otherwise,
shall be to deal with it in the same manner as the US Administrative Agent deals
with similar Property for its own account and shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which comparable secured parties accord comparable collateral. To the fullest
extent permitted under applicable law, neither the US Administrative Agent, any
Secured Creditor nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the US Administrative
Agent and the Secured Creditors hereunder are solely to protect the US
Administrative Agent’s and the Secured Creditors’ interests in the Collateral
and shall not impose any duty upon the US Administrative Agent or any Secured
Creditor to exercise any such powers. The US Administrative Agent and the
Secured Creditors shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct. To the fullest extent permitted by applicable
law, the US Administrative Agent shall be under no duty whatsoever to make or
give any presentment, notice of dishonor, protest, demand for performance,
notice of non-performance, notice of intent to accelerate, notice of
acceleration or other notice or demand in connection with any Collateral or the
Obligations, or to take any steps necessary to preserve any rights against any
Grantor or other Person or ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not it has or is deemed to have knowledge of such
matters. Each Grantor, to the extent permitted by applicable law, waives any
right of marshaling in respect of any and all Collateral, and waives any right
to require the US Administrative Agent or any Secured Creditor to proceed
against any Grantor or other Person, exhaust any Collateral or enforce any other
remedy which the US Administrative Agent or any Secured Creditor now has or may
hereafter have against each Grantor, any Grantor or other Person.
     Section 6.03 Filing of Financing Statements. Pursuant to the UCC and any
other applicable law, each Grantor authorizes the US Administrative Agent to
file or record financing statements and other filing or recording documents or
instruments with respect to the Collateral

- 14 -



--------------------------------------------------------------------------------



 



in such form and in such offices as the US Administrative Agent reasonably
determines appropriate to perfect the security interests of the US
Administrative Agent under this Agreement. A photographic or other reproduction
of this Agreement shall be sufficient as a financing statement or other filing
or recording document or instrument for filing or recording in any jurisdiction.
     Section 6.04 Authority of US Administrative Agent. Each Grantor
acknowledges that the rights and responsibilities of the US Administrative Agent
under this Agreement with respect to any action taken by the US Administrative
Agent or the exercise or non-exercise by the US Administrative Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the US
Administrative Agent and the Secured Creditors, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the US Administrative Agent and the
Grantors, the US Administrative Agent shall be conclusively presumed to be
acting as agent for the Secured Creditors with full and valid authority so to
act or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.
ARTICLE VII
Subordination of Indebtedness
     Section 7.01 Subordination of All Grantor Claims. As used herein, the term
“Grantor Claims” shall mean all debts and obligations of the Borrowers or any
other Grantor to any other Grantor, whether such debts and obligations now exist
or are hereafter incurred or arise, or whether the obligation of the debtor
thereon be direct, contingent, primary, secondary, several, joint and several,
or otherwise, and irrespective of whether such debts or obligations be evidenced
by note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such debts or obligations may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by. Except for payments permitted by the Credit Agreement,
after and during the continuation of an Event of Default, no Grantor shall
receive or collect, directly or indirectly, from any obligor in respect thereof
any amount upon the Grantor Claims.
     Section 7.02 Claims in Bankruptcy. In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceedings involving any Grantor, the US Administrative Agent on behalf of the
US Administrative Agent and the Secured Creditors shall have the right to prove
their claim in any proceeding, so as to establish their rights hereunder and
receive directly from the receiver, trustee or other court custodian, dividends
and payments which would otherwise be payable upon Grantor Claims. Each Grantor
hereby assigns such dividends and payments to the US Administrative Agent for
the benefit of the US Administrative Agent and the Secured Creditors for
application against the Obligations as provided under the Credit Agreement.
Should any Agent or Secured Creditor receive, for application upon the
Obligations, any such dividend or payment which is otherwise payable to any
Grantor, and which, as between such Grantors, shall constitute a credit upon the
Grantor Claims, then upon payment in full in cash of the Obligations, the
expiration of all Letters of Credit outstanding under the Credit Agreement
(except for Letters of Credit secured by cash collateral or one or more Support
Letters of Credit as permitted in Section 2.01(b)(iii) of the

- 15 -



--------------------------------------------------------------------------------



 



Credit Agreement) and the termination of all of the Aggregate Commitments, the
intended recipient shall become subrogated to the rights of the US
Administrative Agent and the Secured Creditors to the extent that such payments
to the US Administrative Agent and the Lenders on the Grantor Claims have
contributed toward the liquidation of the Obligations, and such subrogation
shall be with respect to that proportion of the Obligations which would have
been unpaid if the US Administrative Agent and the Secured Creditors had not
received dividends or payments upon the Grantor Claims.
     Section 7.03 Payments Held in Trust. In the event that notwithstanding
Section 7.01 and Section 7.02, any Grantor should receive any funds, payments,
claims or distributions which is prohibited by such Sections, then it agrees:
(a) to hold in trust for the US Administrative Agent and the Secured Creditors
an amount equal to the amount of all funds, payments, claims or distributions so
received and (b) that it shall have absolutely no dominion over the amount of
such funds, payments, claims or distributions except to pay them promptly to the
US Administrative Agent, for the benefit of the Secured Creditors; and each
Grantor covenants promptly to pay the same to the US Administrative Agent.
     Section 7.04 Liens Subordinate. Each Grantor agrees that, until the
Obligations are paid in full in cash, no Letter of Credit shall be outstanding
(except for Letters of Credit secured by cash collateral or one or more Support
Letters of Credit as permitted in Section 2.01(b)(iii) of the Credit Agreement)
and the termination of all of the Aggregate Commitments, any Liens securing
payment of the Grantor Claims shall be and remain inferior and subordinate to
any Liens securing payment of the Obligations, regardless of whether such
encumbrances in favor of such Grantor, the US Administrative Agent or any
Secured Creditor presently exist or are hereafter created or attach. Without the
prior written consent of the US Administrative Agent, no Grantor, during the
period in which any of the Obligations are outstanding or the Aggregate
Commitments are in effect, shall (a) exercise or enforce any creditor’s right it
may have against any debtor in respect of the Grantor Claims or (b) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceeding (judicial or otherwise, including without limitation the commencement
of or joinder in any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any Lien held by it that secures Grantor
Claims.
     Section 7.05 Notation of Records. Upon the request of the US Administrative
Agent, all promissory notes and all accounts receivable ledgers or other
evidence of the Grantor Claims accepted by or held by any Grantor shall contain
a specific written notice thereon that the indebtedness evidenced thereby is
subordinated under the terms of this Agreement.
ARTICLE VIII
Miscellaneous
     Section 8.01 Waiver. No failure on the part of the US Administrative Agent
or any Secured Creditor to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power, privilege or remedy or any
abandonment or discontinuance of steps to enforce such right, power, privilege
or remedy under this Agreement or any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power,
privilege or remedy under this Agreement or any other Loan Document preclude or
be construed as a

- 16 -



--------------------------------------------------------------------------------



 



waiver of any other or further exercise thereof or the exercise of any other
right, power, privilege or remedy. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law or equity
     Section 8.02 Notices. All notices and other communications provided for
herein shall be given in the manner and subject to the terms of Section 13.02 of
the Credit Agreement; provided that any such notice, request or demand to or
upon any Grantor shall be addressed to such Grantor at its notice address set
forth on Schedule 1.
     Section 8.03 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 13.04 of the Credit Agreement.
     Section 8.04 Successors and Assigns. The provisions of this Agreement shall
be binding upon the Grantors and their successors and permitted assigns and
shall inure to the benefit of the US Administrative Agent and the Secured
Creditors and their respective successors and permitted assigns; provided that
no Grantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the US Administrative
Agent and the Lenders unless otherwise permitted by the terms of the Credit
Agreement or this Agreement, and any such purported assignment, transfer or
delegation shall be null and void.
     Section 8.05 Survival; Revival; Reinstatement.
          (a) All covenants, agreements, representations and warranties made by
any Grantor herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document to
which it is a party shall be considered to have been relied upon by the US
Administrative Agent, the other Agents, the Issuing Bank and the Lenders and
shall survive the execution and delivery of this Agreement and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the US
Administrative Agent, the other Agents, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under the Credit Agreement is outstanding
and unpaid or any Letter of Credit is outstanding (except for Letters of Credit
secured by cash collateral or one or more Support Letters of Credit as permitted
in Section 2.01(b)(iii) of the Credit Agreement) and so long as the Aggregate
Commitments have not expired or terminated.
          (b) To the extent that any payments on the Obligations or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the US Administrative Agent’s and the Secured Creditors’ Liens, security
interests, rights, powers and remedies under this Agreement and each other Loan
Document shall continue in full force and effect. In such event, each Loan
Document shall be automatically reinstated and the Grantors

- 17 -



--------------------------------------------------------------------------------



 



shall take such action as may be reasonably requested by the US Administrative
Agent and the Secured Creditors to effect such reinstatement.
     Section 8.06 Counterparts; Integration; Effectiveness; Conflicts.
          (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.
          (b) This Agreement and the other Loan Documents embody the entire
agreement and understanding between the parties and supersede all other
agreements and understandings between such parties relating to the subject
matter hereof and thereof. This Agreement and the Loan Documents represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties.
          (c) This Agreement shall become effective when it shall have been
executed by the US Administrative Agent and when the US Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto, the Lenders and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
          (d) In the event of a conflict between the provisions hereof and the
provisions of the Credit Agreement, the provisions of the Credit Agreement shall
control.
     Section 8.07 Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
     Section 8.08 Governing Law; Submission to Jurisdiction.
          (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS.
          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS IN HOUSTON,
TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES
HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY

- 18 -



--------------------------------------------------------------------------------



 



OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.
          (c) EACH GRANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH GRANTOR
AT ITS ADDRESS SET FORTH ON SCHEDULE 1 HERETO OR AS UPDATED FROM TIME TO TIME,
SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.
          (d) NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE US ADMINISTRATIVE
AGENT OR ANY LENDER OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
THE GRANTORS IN ANY OTHER JURISDICTION.
          (e) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY SECURITY INSTRUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OF THE US ADMINISTRATIVE AGENT OR COUNSEL FOR ANY
PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
SECURITY INSTRUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 8.08.
     Section 8.09 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 8.10 Acknowledgments. Each Grantor hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

- 19 -



--------------------------------------------------------------------------------



 



          (b) neither the US Administrative Agent nor any Secured Creditor has
any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the US Administrative
Agent and Secured Creditors, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor;
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Creditors or among the Grantors and the Secured Creditors; and
          (d) Each of the parties hereto specifically agrees that it has a duty
to read this Agreement, the Security Instruments and the other Loan Documents
and agrees that it is charged with notice and knowledge of the terms of this
Agreement, the Security Instruments and the other Loan Documents; that it has in
fact read this Agreement, the Security Instruments and the other Loan Documents
and is fully informed and has full notice and knowledge of the terms, conditions
and effects thereof; that it has been represented by independent legal counsel
of its choice throughout the negotiations preceding its execution of this
Agreement and the Security Instruments; and has received the advice of its
attorney in entering into this Agreement and the Security Instruments; and that
it recognizes that certain of the terms of this Agreement and the Security
Instruments result in one party assuming the liability inherent in some aspects
of the transaction and relieving the other party of its responsibility for such
liability. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE SECURITY INSTRUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
     Section 8.11 Additional Grantor. Each Subsidiary that is required to become
a party to this Agreement pursuant to Section 9.07(a) of the Credit Agreement
shall become a Grantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of a Supplement in the form of Annex I hereto and
shall thereafter have the same rights, benefits and obligations as a Grantor
party hereto on the date hereof.
     Section 8.12 Releases.
          (a) Full Release. The grant of a security interest hereunder and all
of rights, powers and remedies in connection herewith shall remain in full force
and effect until the US Administrative Agent has (i) retransferred and delivered
all Collateral in its possession to the Grantors and (ii) executed a written
release or termination statement and reassigned to the Grantors without recourse
or warranty any remaining Collateral and all rights conveyed hereby in
accordance with the next sentence. Pursuant to the satisfaction of the
conditions set forth in Section 9.07(d)(iv) of the Credit Agreement or upon the
complete payment of the Obligations under the Credit Agreement (except for
Letters of Credit secured by cash collateral or one or more Support Letters of
Credit as permitted in Section 2.01(b)(iii) of the Credit Agreement) and the
compliance by the Grantors with all covenants and agreements hereof and the
termination of the Aggregate Commitments, the US Administrative Agent, at the
written request and expense of the Borrowers, will promptly release, reassign
and transfer pursuant to Section 9.07(d) of the

- 20 -



--------------------------------------------------------------------------------



 



Credit Agreement the Collateral to the Grantors and declare this Agreement to be
of no further force or effect.
          (b) Partial Release. Notwithstanding anything contained herein to the
contrary, the Grantors are authorized to release pursuant to Section 9.07(d) of
the Credit Agreement any Collateral that is Transferred in compliance with
Sections 10.08 and 10.14 of the Credit Agreement at which point the liens and
security interests shall terminate with respect to such Collateral and this
Agreement shall have no further force or effect with respect to such released
Collateral; provided that so long as the lien in favor of the US Administrative
Agent continues in the proceeds of such Transfer of such Collateral, or to the
extent such Collateral is Transferred to any Borrower or any Subsidiary
Guarantor, such lien continues in such Collateral.
          (c) Retention in Satisfaction. Except as may be expressly applicable
pursuant to Section 9.620 of the UCC, no action taken or omission to act by the
US Administrative Agent or the Secured Creditors hereunder, including, without
limitation, any exercise of voting or consensual rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral
in satisfaction of the Obligations or otherwise to be in full satisfaction of
the Obligations, and the Obligations shall remain in full force and effect,
until the US Administrative Agent and the Secured Creditors shall have applied
payments (including, without limitation, collections from Collateral) towards
the Obligations in the full amount then outstanding or until such subsequent
time as is provided in Section 8.12(a).
     Section 8.13 Acceptance. Each Grantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the US Administrative
Agent and the Secured Creditors being conclusively presumed by their request for
this Agreement and delivery of the same to the US Administrative Agent.
[Signatures Begin Next Page]

- 21 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Collateral
Agreement to be duly executed and delivered as of the date first above written.

          GRANTORS:   EXTERRAN HOLDINGS, INC.
 
       
 
  By:   /s/ J. Michael Anderson
 
            Name: J. Michael Anderson     Title: Senior Vice President
 
            EXTERRAN, INC.
 
       
 
  By:   /s/ J. Michael Anderson
 
            Name: J. Michael Anderson     Title: Senior Vice President
 
            EXTERRAN ENERGY SOLUTIONS, L.P.
 
       
 
  By:   HANOVER COMPRESSION GENERAL HOLDINGS LLC,
 
      its general partner
 
       
 
  By:   /s/ Brian A. Matusek
 
            Name: Brian A. Matusek
    Title: President and Manager
 
            EI LEASING LLC
 
       
 
  By:   EXTERRAN, INC.,
 
      its sole member
 
       
 
  By:   /s/ J. Michael Anderson
 
            Name: J. Michael Anderson     Title: Senior Vice President

Signature Page — US Collateral Agreement

 



--------------------------------------------------------------------------------



 



              UCI MLP LP LLC
 
       
 
  By:   /s/ Pamela A. Jasinski
 
            Name: Pamela A. Jasinski     Title: Manager

Signature Page — US Collateral Agreement

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to as
of the date hereof by:

          US ADMINISTRATIVE AGENT:   WACHOVIA BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Todd Schanzlin
 
            Name: Todd Schanzlin     Title: Director

Acknowledgment Page — US Collateral Agreement

 



--------------------------------------------------------------------------------



 



Annex I
Supplement
     This SUPPLEMENT, dated as of [ ], 200[ ], made by [ ], a [ ] (the
“Additional Grantor”), in favor of Wachovia Bank, National Association, as US
administrative agent (in such capacity, the “US Administrative Agent”) for the
lenders and other financial institutions (the “Lenders”) from time to time party
to the Credit Agreement (defined below) and, in the case of any Secured Hedging
Agreement or any Secured Treasury Management Agreement referred to in the
Collateral Agreement (defined below), any Lender Affiliate (as defined in the
Credit Agreement). All capitalized terms not defined herein shall have the
meaning ascribed to them in such Credit Agreement.
W I T N E S S E T H:
     WHEREAS, Exterran Holdings, Inc., a Delaware corporation (the “US
Borrower”) and Exterran Canada, Limited Partnership, a Nova Scotia limited
partnership (the “Canadian Borrower” and together with the US Borrower, the
“Borrowers”), the Administrative Agents, the Lenders and the other Agents party
thereto have entered into a Senior Secured Credit Agreement dated August 20,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
     WHEREAS, in connection with the Credit Agreement the US Borrower and
certain of its Affiliates (other than the Additional Grantor) (each a “Grantor”)
have entered into the US Collateral Agreement, dated as of August 20, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Collateral
Agreement”) in favor of the US Administrative Agent for the benefit of the
Secured Creditors;
     WHEREAS, the Credit Agreement requires the Additional Grantor to become a
party to the Collateral Agreement; and
     WHEREAS, the Additional Grantor has agreed to execute and deliver this
Supplement in order to become a party to the Collateral Agreement;
     NOW, THEREFORE, IT IS AGREED:
     1. Collateral Agreement. By executing and delivering this Supplement, the
Additional Grantor, as provided in Section 8.11 of the Collateral Agreement,
hereby becomes a party to the Collateral Agreement as a Grantor thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, (a) hereby expressly assumes
all obligations and liabilities of a Grantor thereunder and (b) expressly hereby
pledges, assigns and transfers to the US Administrative Agent, and hereby grants
to the US Administrative Agent, for the ratable benefit of the Secured
Creditors, a security interest in all of the Collateral now owned or at any time
hereafter acquired by such Additional Grantor or in which such Additional
Grantor now has or at any time in the future may acquire any right, title or
interest, as collateral security for the prompt and complete payment and

Annex I - 1



--------------------------------------------------------------------------------



 



performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations. The information set forth in Annex 1 hereto is
hereby added to the information set forth in Schedules 1 through 3 to the
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties as they relate to such Grantor or to
the Loan Documents to which such Grantor is a party contained in Article III of
the Collateral Agreement is true and correct on and as the date hereof (after
giving effect to this Supplement) as if made on and as of such date except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of such date, such representations and
warranties shall continue to be true and correct as of such specified earlier
date.
     2. Governing Law. This Supplement shall be governed by, and construed in
accordance with, the laws of the State of Texas.
     IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered as of the date first above written.

     
 
  [ADDITIONAL GRANTOR]
 
   
 
  By:                                                             
 
  Name:
 
  Title:

Annex I - 2



--------------------------------------------------------------------------------



 



Schedule 1
NOTICE ADDRESSES OF GRANTORS
Exterran Holdings, Inc.
4444 Brittmoore Rd.
Houston, Texas 77041
Exterran, Inc.
4444 Brittmoore Rd.
Houston, Texas 77041
Exterran Energy Solutions, Inc.
4444 Brittmoore Rd.
Houston, Texas 77041
EI Leasing LLC
4444 Brittmoore Rd.
Houston, Texas 77041

Schedule 1 - 1



--------------------------------------------------------------------------------



 



Schedule 2
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

1.   Filing of UCC-1 Financing Statements with respect to the Collateral with
the Secretary of State of the State of Texas and with the Secretary of State of
the State of Delaware.

Schedule 2 - 1



--------------------------------------------------------------------------------



 



Schedule 3
LOCATION OF JURISDICTION OF ORGANIZATION
AND CHIEF EXECUTIVE OFFICE
Legal name of Grantor: Exterran Holdings, Inc.
Address: 4444 Brittmoore Road, Houston, Texas 77041
Jurisdiction of organization: Delaware
Organizational number: 4295474
Location of chief executive office or sole place of business: see address above
Legal name of Grantor: Exterran, Inc.
Address: 4444 Brittmoore Road, Houston, Texas 77041
Jurisdiction of organization: Texas
Organizational number: 0012182200
Location of chief executive office or sole place of business: see address above
Legal name of Grantor: Exterran Energy Solutions, L.P.
Address: 4444 Brittmoore Road, Houston, Texas 77041
Jurisdiction of organization: Delaware
Organizational number: 3326660
Location of chief executive office or sole place of business: see address above
Legal name of Grantor: EI Leasing LLC
Address: 4444 Brittmoore Road, Houston, Texas 77041
Jurisdiction of organization: Delaware
Organizational number: 4229417
Location of chief executive office or sole place of business: see address above
Legal name of Grantor: UCI MLP LP LLC
Address: 103 Foulk Road, Suite 205R, Wilmington, Delaware 19803
Jurisdiction of organization: Texas
Organizational number: 4229737
Location of chief executive office or sole place of business: see address above

Schedule 3 - 1



--------------------------------------------------------------------------------



 



Schedule 4
LOCATION OF RECORDS
The location where each Grantor keeps its records concerning Accounts, Chattel
Paper and Payment Intangibles is:
4444 Brittmoore Road
Houston, Texas 77041

Schedule 4 - 1